PD-1558-15                                                    PD-1558-15
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                Transmitted 12/1/2015 10:23:33 AM
                                                                                   Accepted 12/1/2015 4:12:23 PM
                                            03-13-00726-CR                                         ABEL ACOSTA
                                                                                                           CLERK
 S T A T E OF T E X A S                           §    IN T H E THIRD C O U R T
                                                  §
 vs.                                              §    OF APPEALS
                                                  §
 C A R E T JOHNSON                                §    T R A V I S COUNTY, T E X A S

                            R E Q U E S T FOR EXTENSION OF T I M E T O
                      F I L E PETITION FOR DISCRETIONARY R E V I E W

T O T H E HONORABLE COURT:

          Now comes Caret Johnson, by and through Adam Reposa and files this request for an

extension of time to file a Petition for Discretionary Review, and shows the following:

       1) Appellant file a writ of habeas corpus and a hearing was conducted.

       2) Appellant filed an appeal with the Third Courts of Appeals and the Motion for rehearing

          was denied on September 30"^, 2015.

       3) Appellants desire to file a Petition for Discovery Review, The deadline is today

          November 30^ 2015.

       4) Counsel for Appellant needs additional time to complete the Petition and Counsel has not

          requested any prior extensions.

This motion is not made for purposes of delay but that justice may be done.

          W H E R E F O R E , P R E M I S E S CONSIDERED, Defendant prays that the Court enter its

order extending the filing date.

                                                Respectfully submitted.
                                                Adam T. King Blackwell Reposa
                                                1106 San Antonio
                                                Austin, Texas 78701
                                                Tel: (512) 476-7376
                                                Fax: (512) 478-1114

       December 1, 2015
                                                   Adam Y. Ki;(g Blackwell Reposa
                                                   State Bar No. 24040163
                                                   Attorney for Defendant
                                CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing was served to the Travis County
Attorney's Office via f a ^ n this 30'" day of November, 2015.
               T



Adam T. King Blackwell Reposa
Attorney for Defendant